DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Action is in response to claims filed on 12/01/2020 where claims 1-20 are cancelled while claims 21 – 40 are pending and ready for examination.

The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 21 - 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 13 of U.S. Patent No.10,122,656. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broadened version of U.S. Patent No.10,122,656 and therefore it would have been obvious to one of ordinary skill in the art to apply the teachings from the mentioned patent to solve the problems defined in the limitations in the instant application.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No.US 10,630,616. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broadened version of U.S. Patent No. 10,630,616 and therefore it would have been obvious to one of ordinary skill in the art to apply the teachings from the mentioned patent to solve the problems defined in the limitations in the instant application.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 17 of U.S. Patent No.US US 10,887,256. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a broadened version of U.S. Patent No. 10,887,256 and therefore it would have been obvious to one of ordinary skill in the art to apply the teachings from the mentioned patent to solve the problems defined in the limitations in the instant application.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 21-23, 28 -32, 37, and 39 are rejected under 35 USC 103 as being unpatentable over Zhai, “Enhanced IM for Enhanced Presence”, 2008 in view of Morris (US 7,415,500)

The Examiner notes Zhai and Morris are recited on the Applicant’s IDS submitted on 12/01/2020

	Regarding claim 21, Zhai discloses a computer-implemented method for managing electronic
communications, the method comprising:

	receiving, from a source enterprise, at a gateway server, a partnership request
identifying a target enterprise, the source enterprise associated with a first domain and
the target enterprise associated with a second domain (Zhai; Zhai teaches a gateway which facilitates communication for disparate enterprises associated with various geographic regions to establish relationships and/or collaborate after finding potential target enterprises in an remote enterprise database;
see e.g. Page 4, Column 1 “… the server will be able to generate an IP list of candidates … The coordinate list of the expected candidates  will be forwarded into the New Spark client for creating the map. It will draw a coloured spot to represent each candidate based on their status or other relevant information on the suitable map. As a result the user can get visualized location information of the expected candidates on their client interface which will allow them to effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”


	
	receiving, from a source user of the source enterprise, a request to electronically
communicate with a target user of the target enterprise, the source user and the target
user having different modes of communication (Zhai; Zhai teaches  a gateway comprising protocol translation services to facilitate enterprises establish relationships, potential partnerships to initiate a first request for communication;

	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”
	see e.g. Section IV:E: “ ... effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”) ; and

(Zhai, As Zhai teaches collaborating with respect to business partnerships, once the partnership has been mutually agreed upon, the enterprises may utilize the communication mechanism to electronically communicate;

	see e.g. Section III.C: “ ... Jabber based OpenFire Server and Spark Client  ... The Jabber based server, build on the XMPP protocol ... support communications between various IM system in a secure manner ... Spark is a cross-platform IM client optimized for business and organizations. It features built-in support for  group chat, telephony integration, and strong security, Spark is a good representative of XMPP clients and has a clear structure for communication ... Openfire ... a Real Time Collaboration server ... instant messaging ... simple to setup and manage”)


	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”
	see e.g. Section II: A: Requirements “ ... a pen disc retailer, Alice, in Edinburg is looking for some new pen-disc supplier with a lower cost ... she may discover that the location of one satisfied supplier is next door to her, but others as far away in USA, Japan or China ... Alice can also get some useful information about the pen-disc market in a particular country through  communication with others ... gives users improved convenience for organizing and expanding their future communications and co-operations into a wider area”
).

	defining, by the gateway server, a partnership between the source enterprise and the target enterprise based on a response from the target enterprise accepting the partnership request;

	

	However in analogous art, Morris discloses:
	defining, by the gateway server, a partnership between the source enterprise and the target enterprise based on a response from the target enterprise accepting the partnership request (Morris; Morris teaches a platform (i.e. gateway)  which enables enterprises  to define partnerships after an initial invitation;

	see e.g. Column 3, Lines 46-51 “The proposal may include one or more parameters descriptive of the proposed property activity. A response, such as an acceptance, a rejection, or a counterproposal”; 

	see e.g. Column 6, Line 59 “… recipient of the proposal ..”

	see e.g. Column 11, Lines 4-9 “The next parameter in the TLV filed is called “Invitation”. This is an arbitrary text string and is generally used to communicate in human-readable language …”
	see e.g. Column 10, Lines 4-8 “The Rendezvous protocol is not limited to the seven standard service types described above. Possible implementations include allowing user, for example, by accessing a special purpose users interface, to create their own UUIDs and corresponding Applications”);

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Morris’ scheme. The motivation being the combined solution provides increased efficiencies for potential enterprise partners in disparate domains to conduct fine detailed and granular negotiations with respect to collaborations and/or partnerships.


	Regarding claim 22, Zhai in view of Morris disclose the computer-implemented method of claim 21, wherein the source enterprise and the target enterprise utilize different communication protocols (Zhai; Zhai teaches a platform where one enterprise may utilize the XMPP protocol and the other enterprise does not utilize the XMPP protocol;

	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”)

	Regarding claim 23, Zhai in view of Morris disclose the computer-implemented method of claim 21, wherein enabling electronic communications between the source user and the target user further comprises translating communications between a first communications protocol used by
the source user and a second communications protocol used by the target user (Zhai; Zhai’s gateway comprises translation capabilities to facilitate two enterprises utilizing different protocols;

	see e.g. Section IIIA: Context “ ... The Jabber/XMPP server also plays the role of the router in the system. XMPP can be passed through a translation gateway allowing the interaction with non-XMPP clients such as MSN or Yahoo Messenger, etc. The cross-system or a cross-product can be realized as well”).
	

	
	Regarding claim 28, Zhai in view of Morris disclose the computer-implemented method of claim 21, further comprising:

	providing a searchable user directory, wherein the user directory lists a plurality
of enterprise users (Zhai; Zhai teaches a  searchable directory comprising profiles and/or attributes of enterprises;
(Zhai teaches a server comprising a directory of candidates [i.e. enterprises] with associated profiles; 
see e.g. Page 3, Column 1 “… all of the users with their essential information, such as name, contact address, and IP address, will be classified into different groups and sub-groups …”
see e.g. Page 3, Column 2 “… located server types, gateways and IP addresses, will be saved and classified into the appropriate groups or sub-groups on the New-Openfire server ..” Enterprise profiles comprise the “personal introduction” data from user registration of an IM account; 
see e.g. Page 3, Column 2 “… static personal introductions recorded when a user registers an IM account …”  
Zhai teaches the server stores Enterprise profiles comprising communication attributes regarding an enterprise; 
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”
Zhai teaches the Enterprise profiles are utilized to generates a potential candidate list [i.e. partner list] for potential collaboration or business activities; 
see e.g. Page 4, Column 1 “… the server will be able to generate an IP list of candidates … The coordinate list of the expected candidates  will be forwarded into the New Spark client for creating the map. It will draw a coloured spot  to represent each candidate based on their status or other relevant information on the suitable map. As a result the user can get visualized location information of the expected candidates on their client interface which will allow them to effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”)
; and
	enabling electronic communications between at least two of the plurality of
enterprise users (Zhai; Subsequent to searching the directory an entity is readily able to commujnicate with another enterprise;
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”).
Regarding claim 29, Zhai in view of Morris discloses the computer-implemented method of claim 21, further comprising providing an enterprise profile directory of a plurality of enterprises, the enterprise profile directory including a plurality of searchable profiles associated with the plurality of enterprises (Zhai;
see e.g. Fig. 1: Use case diagram for the pen-disc example:
“Search Pen disc Supplier”
“Get candidate information”

see e.g. Column 2, Page 3 to Column 1, Page 4 “ ... located server types, gateways and IP addresses, will be saved and classified into the appropriate sub-groups on the New-Openfire server ... realize efficient candidates searching crossing multi-IM systems ...”
see e.g. Fig. 5: Location Aware Displaying
see e.g. Page 3, Column 1 “… all of the users with their essential information, such as name, contact address, and IP address, will be classified into different groups and sub-groups …”
see e.g. Page 3, Column 2 “… located server types, gateways and IP addresses, will be saved and classified into the appropriate groups or sub-groups on the New-Openfire server ..” Enterprise profiles comprise the “personal introduction” data from user registration of an IM account; 
see e.g. Page 3, Column 2 “… static personal introductions recorded when a user registers an IM account …”  
Zhai teaches the server stores Enterprise profiles comprising communication attributes regarding an enterprise; 
see e.g. Page 4, Column 1 “ … list for each candidate’s information, checking for the candidate’s IM account, the located server type, any gateway’s information for communication between different Jabber servers, for translation on foreign servers, and especially the IP address”
Zhai teaches the Enterprise profiles are utilized to generates a potential candidate list [i.e. partner list] for potential collaboration or business activities; 
see e.g. Page 4, Column 1 “… the server will be able to generate an IP list of candidates … The coordinate list of the expected candidates  will be forwarded into the New Spark client for creating the map. It will draw a coloured spot  to represent each candidate based on their status or other relevant information on the suitable map. As a result the user can get visualized location information of the expected candidates on their client interface which will allow them to effectively manage and arrange their future collaborative working, meeting, or business cooperating etc.”

	Regarding claim 30, claim 30 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 31, claim 31 comprises the same and/or similar subject matter as claim 22 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 32, claim 32 comprises the same and/or similar subject matter as claim 23 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 37, claim 37 comprises the same and/or similar subject matter as claim 21 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Regarding claim 39, claim 39 comprises the same and/or similar subject matter as claim 23 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claims 24, 33, and 40 are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Suryanarayana (US 2008/0240384)

The Examiner notes Suryanarayana is recited on the Applicant’s IDS submitted on 12/01/2020

	Regarding claim 24, Zhai in view of Morris disclose the computer-implemented method of claim 23, wherein the first communication protocol and the second communication protocol are selected from a group consisting of extensible messaging and presence protocol (XMPP) (Zhai; Zhai teaches communication protocol comprising XMPP;
	See e.g. Section III:Context: “ .. XMPP is the abbreviation of the “Extensible Messaging and Presence Protocol” It uses Extensible Markup Language (XML) for  near-real-time messaging, presence, and request/responses services ... XMPP Network ... XML streams over TCP ...”), however even though Zhai recognizes the utilization of non XMPP protocols which are supported by a translation gateway, Zhai does not teach every conceivable protocol (The description need only describe in detail that which is new or not conventional. See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. This is equally true whether the claimed invention is directed to a product or a process”) and therefore does not expressly disclose session initiation protocol (SIP), and open system for communication in real time (OSCAR) protocol.

open system for communication in real time (OSCAR) protocol (Suryanarayana; Suryanarayana teaches OSCAR, SIPS, and XMPP protocols
	see e.g. [0015] “  ... open system for communication in real time  (OSCAR) protocol ... session initiation protocol  (SIP) ... extensible messaging and presence protocol (XMPP) ...” )

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Suryanarayana’s protocols. The motivation being the combined solution provides for increased efficiencies of communication between the Enterprise entities associated with domains explicitly taught by Zhai.

	Regarding claim 33, claim 33 comprises the same and/or similar subject matter as claim 24 and is considered an obvious variation; therefore it is rejected under the same rationale.


	Regarding claim 40, claim 40 comprises the same and/or similar subject matter as claim 24 and is considered an obvious variation; therefore it is rejected under the same rationale.

	Claims 25 and 34  are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Thurm (US 2009/0241166)

	Regarding claim 25, Zhai in view of Morris disclose The computer-implemented method of claim 21, wherein prior to enabling electronic communications between the source user and the target (Zhai, Per Claim 1), the method further comprises verifying that the source enterprise and the target enterprise are in the partnership with one another by identifying the first domain and the second
domain.
	However in analogous art Thurm discloses:
verifying that the source enterprise and the target enterprise are in the partnership with one another by identifying the first domain and the second
domain (Thurm; Thurm within the context of collaboration and/or partnerships associates domains with particular enterprises and/or business partners/collaborator which one of ordinary skill in the art may use for identification, validation, and/or business mapping relationships;
	see e.g. [0004] “... Trust realms between the dynamically resolved appropriate administrative domains are automatically derived based on the role information and the interactions ...”
	see e.g. [0040] “ ... Fig. 4A ... specifies a collaboration among administrative domain of various enterprises ... the on-line book retailer 405 outsources inventory management functions to a third-party inventory management system 415 ... a collaboration between the online book retailer 405, the inventory management system 415 ...”
	see e.g.  [0038] “A generic process involving secured interactions between generic administrative domains is modeled (310) ... specifies role information for each of the admininstrative domains ...”
	see e.g. [0021], [0024];
	see e.g. Claim 5 “ ... determining that a collaboration between any two of the dynamically resolved admininstrative domains has ended ...”
	see e.g. [0005], [0006]).


	
	Regarding claim 34, claim 34 comprises the same and/or similar subject matter as claim 25and is considered an obvious variation; therefore it is rejected under the same rationale.


	


	Claims 26 and 35 are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Gao (US 8,694,658)
	The Examiner notes Gao is recited on the Applicant’s IDS submitted on 12/01/2020

	Regarding claim 26, Zhai in view of Morris disclose  the computer-implemented method of claim 21, however Zhai does not expressly disclose wherein subsequent to defining the partnership, the method further comprises storing an indication of the defined relationship in a database associated with the gateway server.

	However in analogous art Gao discloses:

	wherein subsequent to defining the partnership, the method further comprises storing an indication of the defined relationship in a database associated with the gateway server (Gao; Gao teaches the storage of a policy which provides an indication if a defined partnership exists as the policy may determine if two different enterprises at two distinct endpoints may communicate

	see e.g. Column 1, Lines 53 – Column 2, Line 2 “ ... determining, via a selected policy element within the policy element, whether a requested communication session is prohibited or conducted between the endpoints ...”

	see e.g. Column 3, Lines 9 -13 “ ... B2B protocols  ... all scenarios in which there are two distinct entities, which seek to communicate with one another ...”

	see e.g. Column 4, Lines 6 – 13 “ ... endpoints could belong to different organizations/enterprises ...”)

	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Gao’s partnership indicator. The motivation being the combined invention provides for increased efficiencies in managing communication between enterprise domains.

	Regarding claim 35, claim 35 comprises the same and/or similar subject matter as claim 26 and is considered an obvious variation; therefore it is rejected under the same rationale.
	
	Claims 27, 36, and 38 are rejected under 35 USC 103 as being unpatentable over Zhai in view of Morris and in further view of Onder (US 2013/0046683)

	Regarding claim 27, Zhai in view of Morris discloses the computer-implemented method of claim 21, but does not expressly disclose further comprising receiving, at the gateway server, from at least one of the source enterprise and the target enterprise, a request to terminate the partnership.
	
	However in analogous art Onder discloses:

receiving, at the gateway server, from at least one of the source enterprise and the target enterprise, a request to terminate the partnership (Onder; Onder teaches an action or command to terminate a relationship between two entities;

	see e.g. [0063] “ .... partnership 401 ( a company that wants to become a marketing partner) .. pre-trust status ...”
	see e.g. [0044] “ ... actions that need to be taken (request content changes, end the partnership ...”).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhai with Onder’s termination partnership scheme. The motivation being the combined solution provides for increased efficiencies in managing partnerships.

	Regarding claim 36, claim 36 comprises the same and/or similar subject matter as claim 27 and is considered an obvious variation; therefore it is rejected under the same rationale.
	Regarding claim 38, claim 38 comprises the same and/or similar subject matter as claim 27 and is considered an obvious variation; therefore it is rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD L BARKER/
Primary Examiner, Art Unit 2449